Exhibit 10.3

Alliance One International, Inc.

2007 Incentive Plan

Form of Grant Agreement

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

THIS AGREEMENT, made effective as of the              day of
                        ,              (the “Date of Award”), between Alliance
One International, Inc., a Virginia corporation (the “Company”), and
                     (“Participant”), is made pursuant and subject to the
provisions of the Company’s 2007 Incentive Plan (the “Plan”), a copy of which
has been made available to the Participant.

RECITAL:

The Plan provides for the grant of Stock Unit Awards to eligible employees
designated by the Committee. The Committee has determined that performance-based
Stock Unit Awards will encourage eligible employees to contribute to the profits
and growth of the Company and its Affiliates, and that the Participant can be
expected to make such a contribution.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Defined Terms. Capitalized terms used but not defined in this Agreement shall
have the meaning set forth for those terms in the Plan.

 

2. Performance-Based Stock Unit Award. The Company grants                     
Stock Units to the Participant as of the Date of Award specified above, subject
to the restrictions and vesting requirements set forth in this Agreement (the
“Restricted Stock Units”).

 

3. Performance Criteria. Vesting of the Restricted Stock Units will depend on
the Company’s performance for the performance period beginning on             
and ending on                      (the “Performance Period”). Unless otherwise
provided herein, no Restricted Stock Units will vest until the end of the
Performance Period. The Participant may vest in all or a portion of the
Restricted Stock Units if the Company’s Earnings Per Share (“EPS”) for the
Performance Period equals or exceeds $             (the “Performance
Threshold”), and the Participant otherwise satisfies the requirements of this
Agreement. For purposes of this Agreement, the term “Earnings Per Share” or
“EPS” means fully diluted earnings per share from continuing operations, as
reported in the Company’s audited financial statements; and the term
“Performance Target” means EPS of $             for the Performance Period. The
term “Restricted Stock Units Vested at Target” means              Restricted
Stock Units.

 

  a. Basic Formula. Subject to the remaining provisions of this Section 3, the
number of Restricted Stock Units that will become vested shall be determined by
the Committee as a percentage of Restricted Stock Units that Vest at Target,
according to the following table:

[INSERT TABLE]

Except as provided in paragraphs 3(c) and 3(d), the Participant will not vest in
any of the Restricted Stock Units if EPS for the Performance Period is less than
the Performance Threshold.



--------------------------------------------------------------------------------

  b. Certification; Subjective Factors. As soon as practicable after the end of
the Performance Period (or, if clause (iv) or (v) of paragraph 3(c) applies, as
soon as practicable after termination of the Participant’s active employment or
death), the Committee shall certify the number of Restricted Stock Units that
will be deemed vested pursuant to this Section 3. Notwithstanding any provision
of this Agreement to the contrary, the Committee in its discretion may decrease
the number of Restricted Stock Units that would otherwise be deemed vested
pursuant to this Section in recognition of other performance factors that the
Committee deems relevant. Restricted Stock Units that are not certified by the
Committee as vested will be forfeited as of the last day of the Performance
Period (or, if clause (iv) or (v) of paragraph 3(c) applies, on the date of
termination of the Participant’s active employment or death).

 

  c. Termination of Employment Before Last Day of Performance Period.

 

  i. Involuntary Termination for Cause. Upon the involuntary termination of the
Participant from the employ of the Company and its Affiliates for Cause prior to
the last day of the Performance Period, the Participant shall forfeit all
Restricted Stock Units hereunder. For purposes of this Agreement, the
Participant’s termination will be deemed to be an involuntary termination for
“Cause” only if the Committee determines that the Participant engaged in a
Prohibited Activity (as defined in paragraph 5(d)) prior to such termination.

 

  ii. Retirement or Involuntary Termination Without Cause. Upon the
Participant’s Retirement, or the involuntary termination of the Participant from
the employ of the Company and its Affiliates without Cause, in either case prior
to the last day of the Performance Period:

 

  (1) The Performance Threshold and Performance Period will remain unchanged;
but

 

  (2) Subject to the Committee’s discretion to decrease the number of Restricted
Stock Units that vest hereunder based on other factors pursuant to paragraph
3(b), the Restricted Stock Units that will become vested at the end of the
Performance Period pursuant to paragraph 3(a) (if any) shall be prorated
(rounded up to the nearest whole unit) based on the ratio of the number of days
during the two year period beginning April 1, 2008, and ending March 31, 2010
(the “Pro-Ration Period”) that the Participant remained in the continuous employ
of the Company or one of its Affiliates through the date of such Retirement or
involuntary termination, to the total number of days in the Pro-Ration Period.
Any Restricted Stock Units that do not vest in accordance with this clause
(ii) shall be forfeited.

See Exhibit A attached to this Agreement for an example of how the provisions of
this clause (ii) apply.

 

  iii. Voluntary Termination. Upon the voluntary termination, for any reason
other than Retirement or Disability, of the Participant from the employ of the
Company and its Affiliates prior to the last day of the Performance Period, the
Participant shall forfeit all Restricted Stock Units hereunder.

 

  iv. Disability. Upon the termination of the Participant’s active employment
with the Company and its Affiliates prior to the last day of the Performance
Period and on account of Participant’s Disability:

 

  (1) The provisions of paragraph 3(a) shall not apply;

 

-2-



--------------------------------------------------------------------------------

  (2) Any Restricted Stock Units that become vested pursuant to this clause
(iv) will be deemed to have vested on the date the Participant’s active
employment terminated on account of Disability; and

 

  (3) Subject to the Committee’s discretion to decrease the number of Restricted
Stock Units that vest hereunder based on other factors pursuant to paragraph
3(b), the number of Restricted Stock Units that vest shall be equal to a pro
rated portion of the number of Restricted Stock Units that would become vested
at the end of the Performance Period if EPS for the Performance Period equaled
the Performance Target, based on the ratio of the number of days during the
Pro-Ration Period that the Participant remained in the continuous employ of the
Company or one of its Affiliates through the date his active employment
terminated on account of Disability to the total number of days in the
Pro-Ration Period, and rounded up to the nearest whole unit. Any Restricted
Stock Units that do not vest in accordance with this clause (iv) shall be
forfeited.

See Exhibit A attached to this Agreement for an example of how the provisions of
this clause (iv) apply.

 

  v. Death. Upon termination of Participant’s employment with the Company and
its Affiliates on account of his death prior to the last day of the Performance
Period:

 

  (1) The provisions of paragraph 3(a) shall not apply;

 

  (2) Any Restricted Stock Units that become vested pursuant to this clause
(v) will be deemed to have vested on the Participant’s date of death; and

 

  (3) Subject to the Committee’s discretion to decrease the number of Restricted
Stock Units that vest hereunder based on other factors pursuant to paragraph
3(b), the number of Restricted Stock Units that vest shall be equal to a pro
rated portion of the number of Restricted Stock Units that would become vested
at the end of the Performance Period if EPS for the Performance Period equaled
the Performance Target, based on the ratio of the number of days during the
Pro-Ration Period that the Participant remained in the continuous employ of the
Company through the date of his death to the total number of days in the
Pro-Ration Period, and rounded up to the nearest whole unit. Any Restricted
Stock Units that do not vest in accordance with this clause (v) shall be
forfeited.

See Exhibit A attached to this Agreement for an example of how the provisions of
this clause (v) apply.

 

  d. Change in Control Before Last Day of Performance Period. In the event of a
Change in Control of the Company prior to the last day of the Performance Period
and prior to the termination of the Participant’s employment as described in
clause (i), (iii), (iv) or (v) of paragraph 3(c), the provisions of Article X of
the Plan shall apply, and the Committee shall determine whether and to what
extent the Participant’s Restricted Stock Units will be deemed to be vested.

 

4. Terms, Conditions and Restrictions.

 

  a.

Settlement. If the Participant vests in some or all of the Restricted Stock
Units pursuant to Section 3, the vested Restricted Stock Units shall be
automatically redeemed by the

 

-3-



--------------------------------------------------------------------------------

 

Company in accordance with this Section. As soon as practicable after the
Restricted Stock Units vest, but in any event no later than December 31 in the
calendar year in which the Restricted Stock Units vest, the Company will issue
to the Participant (or his estate, if the Participant is deceased) one whole
share of Common Stock for each vested, whole Restricted Stock Unit, plus one
additional whole share of Common Stock for any vested, fractional Restricted
Stock Unit. Notwithstanding the foregoing, if the Restricted Stock Units become
vested pursuant to clause (iv) or (v) of paragraph 3(c) at any time in October,
November or December, the deadline for issuing shares shall be March 15 in the
calendar year immediately following the calendar year in which the Restricted
Stock Units vest.

 

  b. Holding Period and Transfer Restrictions. Except as provided in paragraph
4(d), Common Stock issued to the Participant pursuant to paragraph 4(a) (the
“Limited Shares”) shall be fully vested and nonforfeitable on the date of issue,
but shall be subject to transfer restrictions as provided in this paragraph. The
Limited Shares may not be sold, anticipated, assigned, pledged, gifted or
otherwise transferred until the earliest of:

 

  i.                 ,             ;

 

  ii. The date of the Participant’s death;

 

  iii. The date that the Participant’s employment with the Company and its
Affiliates ends on account of Disability or Retirement or on account of
involuntary termination of the Participant without Cause; or

 

  iv. The date of a Change in Control.

Notwithstanding the foregoing, Limited Shares may be surrendered to, or withheld
by, the Company in accordance with procedures established by the Company, to
satisfy income and employment taxes attributable to the issuance of the Limited
Shares. If in connection with the Restricted Stock Units granted hereunder
Common Stock is issued to the Participant or his estate pursuant to paragraph
4(a) after an event listed in clause (ii), (iii) or (iv) of this paragraph, such
Common Stock shall not be subject to the holding period or transfer restrictions
in this paragraph.

 

  c. Custody of Certificates. Custody of stock certificates evidencing the
Limited Shares shall be retained by the Company. The Company shall deliver the
stock certificates evidencing the shares to the Participant or his estate as
soon as practicable after the date that the transfer restrictions applicable to
the Participant with respect to the Limited Shares lapse in accordance with
paragraph 4(b).

 

  d. Misconduct.

 

  i. The Committee shall have the authority to cancel, rescind, cause the
forfeiture of or otherwise limit or restrict any vested or nonvested Restricted
Stock Units awarded under this Agreement if the Committee determines that the
Participant has (i) violated the Company’s Code of Conduct (as in effect from
time to time); (ii) violated any law (other than misdemeanor traffic violations)
and thereby injured or damaged the business reputation or prospects of the
Company or an Affiliate; or (iii) engaged in intentional misconduct that caused,
or materially contributed to, the need for a substantial restatement (voluntary
or required) of the Company’s financial statements filed with the Securities and
Exchange Commission (the foregoing enumerated items being hereinafter referred
to, individually or collectively, as a “Prohibited Activity”).

 

-4-



--------------------------------------------------------------------------------

  ii. In the event the Committee in its discretion determines that the
Participant has engaged in a Prohibited Activity at any time prior to or during
the six months after the issuance of Limited Shares pursuant to paragraph 4(a)
or at any time prior to or during the six months after the lapse of the transfer
restrictions applicable to the Limited Shares pursuant to paragraph 4(b), the
Committee may rescind the issuance of the Limited Shares, provided the Committee
takes such action by the latest of (i) two years after the date the Limited
Shares were issued, (ii) two years after the Limited Shares became transferable
pursuant to paragraph 4(b), or (iii) two years after the occurrence of the
Prohibited Activity. Upon such rescission, the Company at its sole option may
require the Participant to (a) deliver and convey to the Company the Limited
Shares; (b) in the case of Limited Shares that have been sold or otherwise
disposed of by the Participant, pay to the Company an amount equal to the
proceeds from the sale of such Limited Shares; (c) pay to the Company an amount
equal to the market price of the Limited Shares (as of the date the Limited
Shares were issued pursuant to paragraph 4(a)); or (d) pay to the Company an
amount equal to the market price of the Limited Shares (as of the date the
Limited Shares became transferable pursuant to paragraph 4(b)). The Company
shall be entitled to set-off any such amount owed to the Company against any
amount or benefit owed to the Participant by the Company, and the Participant
shall forfeit the amount or benefit applied to set-off such amount owed to the
Company. Further, if the Company commences an action against such Participant
(by way of claim or counterclaim and including declaratory claims), in which it
is preliminarily or finally determined that such Participant engaged in a
Prohibited Activity, the Participant shall reimburse the Company for all costs
and fees incurred in such action, including but not limited to, the Company’s
reasonable attorneys’ fees.

 

  e. Stock Power. With respect to an issuance of Limited Shares that is
rescinded under paragraph 4(d), the Participant does hereby irrevocably
constitute and appoint the Alliance One International, Inc. Corporate Secretary
or the Vice President Compensation & Benefits as his attorney to transfer on the
books of the Company, with full power of substitution in the premises, any
Limited Shares the issuance of which is rescinded in accordance with this
Agreement. Such person or persons shall use the authority granted in this
paragraph 4(e) to cancel any Limited Shares the issuance of which is rescinded
under paragraph 4(d).

 

5. Assignability. The Restricted Stock Units, including any interest therein,
shall not be transferable or assignable, except by the Participant’s will or by
the laws of descent and distribution. The Restricted Stock Units have not been
registered under the Securities Act of 1933, as amended, or any applicable state
securities laws and no transfer or assignment of the Restricted Stock Units (or
any Common Stock issued pursuant thereto) may be made in the absence of an
effective registration statement under such laws or the availability of an
exemption from the registration provisions thereof in respect of such transfer
or assignment.

 

6. Shareholder Rights. The Participant will have no voting, dividend or other
shareholder right with respect to the Restricted Stock Units. With respect to
the Common Stock issued to the Participant pursuant to Section 4, the
Participant will be treated as a stockholder and shall have applicable voting,
dividend and other stockholder rights beginning on the actual date of issue.

 

7.

Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Participant or other person under this Agreement, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld.
In accordance with procedures established by the Company, the Company may
withhold from Common Stock delivered to the

 

-5-



--------------------------------------------------------------------------------

 

Participant, sufficient shares of Common Stock (valued as of the preceding day)
to satisfy withholding and employment taxes, or the Company shall direct the
Participant to pay to the Company in cash or Common Stock (valued as of the day
preceding the payment) sufficient amounts or shares to satisfy such obligation.

 

8. No Right to Employment. The Plan and this Agreement will not confer upon the
Participant any right with respect to the continuance of employment or other
service with the Company or any Affiliate and will not interfere in any way with
any right that the Company or any Affiliate would otherwise have to terminate
any employment or other service of the Participant at any time. For purposes of
this Agreement, the continuous employ of the Participant with the Company or an
Affiliate shall not be deemed interrupted, and the Participant shall not be
deemed to have ceased to be an employee of the Company or any Affiliate by
reason of (a) the transfer of his or her employment among the Company and its
Affiliates or (b) an approved leave of absence.

 

9. Not Part of Regular Compensation. The Participant agrees and acknowledges
that benefits under this Agreement are subject to the Company’s achievement of
certain performance objectives and are further subject to the Committee’s
discretion to decrease the number of Restricted Stock Units that vest. This
Agreement shall not be construed as a guarantee that the Participant will earn
or accrue a benefit. The Participant agrees and acknowledges that the Restricted
Stock Units and any benefits that may be earned with respect thereto are not and
shall not be treated as part of the Participant’s regular compensation for any
purpose.

 

10. Relation to Other Benefits. Except as specifically provided, any economic or
other benefit to the Participant under this Agreement or the Plan will not be
taken into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company or any Affiliate and will not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or an Affiliate.

 

11. Compliance with Section 409A of the Code. The Company intends that amounts
realized by or payable to the Participant pursuant to this Agreement shall not
be included in income for federal, state or local income tax purposes until the
benefits are actually paid or delivered to the Participant. The Company further
intends that all amounts realized by or payable to the Participant or any other
party pursuant to this Agreement will qualify as short-term deferrals within the
meaning of Treas. Reg. § 1.409A-1(b)(4) and will not be treated as “deferred
compensation” for purposes of Code Section 409A. However, the Committee and the
Company and its Affiliates do not represent or guarantee to any Participant that
any particular federal or state income, payroll or other tax treatment will
result from the Participant’s participation in the Plan. The Participant is
solely responsible for the proper tax reporting and timely payment of any income
tax or interest for which the Participant is liable as a result of this
Agreement and the Participant’s participation in the Plan.

 

12. Retirement. For purposes of this Agreement, “Retirement” means the
Participant’s early, normal or delayed retirement under a pension plan sponsored
by the Company or an Affiliate.

 

13. Disability. For purposes of this Agreement, “Disability” means that the
Participant has ceased active employment with the Company and its Affiliates on
account of a permanent and total disability as defined in Section 22(e)(3) of
the Code.

 

14. Change in Capital Structure. The terms of this Agreement are subject to
adjustment by the Committee in accordance with Article XII of the Plan, subject
to the limitations imposed by Article XI of the Plan.

 

15. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

 

-6-



--------------------------------------------------------------------------------

16. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Award and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the Date of Award.

 

17. Participant Bound by Plan. Participant hereby acknowledges that a copy of
the Plan has been made available to the Participant and Participant agrees to be
bound by all the terms and provisions thereof.

 

18. Binding Effect. Subject to the limitations stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.

 

19. Severability. If any provision of this Agreement should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, then
this Agreement and the grant of Restricted Stock Units hereunder shall be deemed
invalid and unenforceable in its entirety due to failure of consideration.

 

20. Committee Discretion. The Committee shall have all of the powers granted
under the Plan, including but not limited to the powers granted under Article
III of the Plan and the authority and discretion to interpret the provisions of
this Agreement and to make any decisions or take any actions necessary or
advisable for the administration of this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

ALLIANCE ONE INTERNATIONAL, INC.     By  

 

   

 

            Participant

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

PRO-RATION EXAMPLES

Example 1 – Paragraph 3(c)(ii):

The Participant is granted 1,000 Restricted Stock Units. The Participant is
continuously employed by the Company until March 31, 2009, when the Company
terminates the Participant without Cause. In June of 2010, the Committee
determines that 850 of the Restricted Stock Units would become vested based on
the Company’s EPS for the Performance Period. The Committee elects not to
exercise its discretion to decrease the number of units that will vest. Because
the Participant was continuously employed for 365 out of the total 730 days
(one-half of the days) in the Pro-Ration Period, the Committee certifies that
the Participant will actually vest in 425 Restricted Stock Units.

Example 2 – Paragraph 3(c)(iv):

This example assumes that 50% of the Restricted Stock Units would vest if the
Company’s EPS for the Performance Period equals the Performance Target. The
Participant is granted 1,000 Restricted Stock Units. The Participant is
continuously employed by the Company until October 31, 2009, when his active
employment terminates on account of Disability. The Committee elects not to
exercise its discretion to decrease the number of units that will vest. Thus,
the Participant will vest in a pro rated portion of 500 Restricted Stock Units
(500 is the number that would vest based on EPS for the Performance Period equal
to the Performance Target). Because the Participant was continuously employed
for 579 out of the total 730 days (79.315% of the days) in the Pro-Ration
Period, the Committee certifies that the Participant will actually vest in 397
Restricted Stock Units, effective on the date his active employment terminated
on account of Disability.

Example 3 – Paragraph 3(c)(v):

This example assumes that 50% of the Restricted Stock Units would vest if the
Company’s EPS for the Performance Period equals the Performance Target. The
Participant is granted 1,000 Restricted Stock Units. The Participant is
continuously employed by the Company until October 31, 2008, when he dies. The
Committee elects not to exercise its discretion to decrease the number of units
that will vest. Thus, the Participant will vest in a pro rated portion of 500
Restricted Stock Units (500 is the number that would vest based on EPS for the
Performance Period equal to the Performance Target). Because the Participant was
continuously employed for 214 out of the total 730 days (29.315% of the days) in
the Pro-Ration Period, the Committee certifies that the Participant will
actually vest in 147 Restricted Stock Units, effective on the date of his death.

 

-8-